Citation Nr: 0629434	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The RO initially denied the veteran's claim of entitlement to 
service connection for a left knee disability in an October 
1968 rating decision.  He did not appeal.  The veteran did, 
however, attempt to reopen his claim on several occasions 
following the initial denial.  In September 1990, the RO 
declined the veteran's first such request, finding that new 
and material evidence had not been submitted.  The veteran 
duly appealed the September 1990 rating decision to the 
Board, which in a March 1993 decision likewise declined to 
reopen the claim on the ground that new and material evidence 
had not been submitted.  The veteran did not appeal the 
Board's decision.

Thereafter, the veteran made several additional attempts to 
reopen his claim.  The RO declined to reopen the veteran's 
claim in unappealed rating decisions dated in April 1998, 
August 2000, and July 2001.  The veteran filed his most 
recent attempt to reopen in October 2002.  The RO again 
declined to reopen the claim in a May 2003 rating decision, 
and the veteran duly perfected an appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in August 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran submitted additional evidence directly 
to the Board at the hearing.  He has waived review of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision declined to 
reopen the veteran's previously-denied claim of entitlement 
to service connection for a left knee disability.

2.  The evidence associated with the claims file subsequent 
to the July 2001 rating decision does not raise a reasonable 
possibility of substantiating the veteran's service-
connection claim for a left knee disability on the merits.


CONCLUSION OF LAW

The July 2001 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a left knee disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his previously-denied service-
connection claim for a left knee disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in November 2002 which was specifically 
intended to address the requirements of the VCAA.  
The November 2002 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show "[a]n injury in military service or a 
disease that began in or was made worse during military 
service, OR an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service."

Significantly, the November 2002 letter informed the veteran 
that "[y]ou were previously denied service connection for 
[a] left knee condition and were notified of that decision on 
08-04-01.  The appeal period for this decision has expired 
and the decision is final.  In order for us to reconsider the 
issue, we need 'new and material evidence'" (emphasis in 
original).  The November 2002 letter further informed the 
veteran that to "qualify as 'new evidence,' it must be 
submitted to VA for the first time.  New evidence can be 
documents, statements from lay persons, medical reports, or 
other similar evidence.  Evidence that is cumulative and 
tends to reinforce a previously established point is NOT 
considered new" (emphasis in original).  This letter also 
informed the veteran that to "qualify as 'material 
evidence,' the additional information must bear directly and 
substantially upon the issue for consideration" (emphasis in 
original).  This language complies with the recent holding of 
the United States Court of Appeals for Veterans Claims 
(the Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be discussed in greater detail below, the veteran was 
previously denied service connection primarily because of a 
lack of competent medical evidence relating his current left 
knee arthritis to his in-service knee injury.  By informing 
the veteran of the need to submit evidence of a 
"relationship between your current disability and an injury, 
disease, or event in service," the November 2002 VCAA letter 
specifically advised the veteran to provide evidence serving 
to fill the prior gap in the evidence.  See Kent, supra.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the November 
2002 VCAA letter, the veteran was advised that VA would 
assist him in obtaining different kinds of evidence, provided 
that he properly identify the evidence and submit the proper 
authorization forms as needed.  The substance of the RO's 
request is outlined in the following paragraph.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2002 letter instructed the veteran to provide 
"the name of the person, agency, or company who has records 
that you think will help us decide your claim;" "the 
address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).  The veteran was also 
advised that "[i]f there are private medical records that 
would support your claim, you can complete the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to [VA], and we will request those records for 
you" (emphasis in original).  Alternatively, the veteran was 
notified that "[y]ou can get these records yourself and send 
them to us."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's decision to 
not reopen the claim.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of a reopened claim and the grant of service 
connection.  The veteran's claim of entitlement to service 
connection was previously denied based on element (3), the 
relationship between his current left knee disability and his 
period of service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  

In any event, the veteran received specific notice as to 
Dingess in a letter from the RO dated in March 2006.  This 
letter provided the veteran with specific examples of the 
types of evidence which would support an increased rating 
claim, as well as evidence he could submit as to the 
effective date to be assigned.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned Veterans Law Judge in August 
2006.  

Accordingly, the Board will move on to a discussion of the 
issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in October 2002, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously-denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[holding that before considering a previously-adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant.]  In this case, the 
last final denial is the unappealed July 2001 rating 
decision.

Initial comment

The Board notes at the outset that this case involves a 
rebuilt claims file.  The original file was evidently lost 
sometime after the Board's March 1993 denial of the veteran's 
claim.  Under such circumstances, VA has a heightened duty to 
explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
veteran's claim is undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
either reopening or proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

The "old" evidence

As noted immediately above, the veteran's claims file was 
lost sometime after the March 1993 Board decision.  Thus, at 
the time of the July 2001 rating decision, much of the 
evidence which had been associated with the file at the time 
of the various other denials was no longer of record.  The 
record in July 2001 did, however, include prior rating 
decisions which either denied service connection or declined 
to reopen the claim.  Included in these rating decisions is a 
description of the evidence on which the prior final denials 
are based.  For example, while the veteran's service medical 
records are currently lost, prior rating decisions, hearing 
officer decisions, and statements of the case issued before 
the loss of the claims file reveal that service medical 
records (when available) revealed that the veteran sustained 
a left knee injury in October 1966 after jumping off of a 
truck.  Diagnoses at the time included acute chondromalacia 
with a provisional diagnosis of a torn left meniscus.  The 
veteran was seen on one additional occasion in service for 
complaints of left knee pain and swelling, but X-rays taken 
at the time were within normal limits.  No abnormalities of 
the left knee were identified on the veteran's separation 
examination, although he did complain of occasional swelling.  

The rebuilt claims file also includes a June 1991 hearing 
officer decision which indicates that an October 1968 VA 
examination, conducted shortly after the veteran's separation 
from service, showed that the veteran's left knee exhibited a 
full range of motion and was essentially within normal 
limits.

Also included in the record at the time of the July 2001 
rating decision was the report of a January 1998 VA 
examination.  This examination reported the veteran's history 
of torn left knee cartilage in service and yielded a 
diagnosis of left knee degenerative joint disease, but made 
no statement, either positive or negative, regarding a 
relationship between the two.

The record in July 2001 also included VA outpatient treatment 
records beginning 1990.  These records again chronicle the 
veteran's report of left knee pain since service and include 
diagnoses of, inter alia, moderate tri-compartmental 
degenerative changes of the left knee.  As with the January 
1998 VA examination report, these records include no 
statement or other indication that the veteran's current left 
knee arthritis is related to his in-service knee injury.

The July 2001 rating decision

Based on the above evidence, the RO declined to reopen the 
veteran's claim in a July 2001 rating decision.  The RO 
essentially found that the record at that time included 
evidence demonstrating both a current left knee disability 
and evidence of an in-service left knee injury, but no 
competent medical evidence addressing the relationship 
between the two.  Because competent medical evidence 
regarding the nexus question had not been added to the record 
following the previous denials, the July 2001 rating decision 
declined to reopen the claim.  The veteran was informed of 
the July 2001 rating decision by letter from the RO dated 
August 4, 2001.  He did not appeal.  

In October 2002, the veteran requested that his claim be 
reopened.  After the RO declined to do so, this appeal 
followed.

The additionally-submitted evidence

The evidence added to the record since the July 2001 rating 
decision includes a written statement from the veteran's 
spouse dated in October 2002, a copy of a letter the veteran 
wrote to his sister while serving in Vietnam, a photograph of 
the veteran with a bandage on his left knee in what appears 
to be a military installation, various letters from F.C., 
M.D. (one of the veteran's private physicians), a January 
1998 X-ray report, and a transcript of the veteran's August 
2006 Board hearing.  This evidence will be analyzed below.

Analysis

The unappealed July 2001 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  As 
explained above, the veteran's service-connection claim for a 
left knee disability may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally-submitted (i.e. after 
July 2001) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran's current left knee disability is related to his 
October 1966 injury or some other incident of service.

While the recently-submitted records from Dr. F.C. may be 
considered "new" in that they were not of record at the 
time of the July 2001 rating decision, they are not material 
in that they chronicle treatment for the veteran's 
nonservice-connected basal cell carcinoma.  These records say 
absolutely nothing regarding the veteran's left knee 
disability or its relationship to service.

The only other piece of medical evidence submitted by the 
veteran following the July 2001 rating decision is the report 
of left knee X-rays taken in January 1998.  This evidence, 
however, is not new in that it was already of record in July 
2001 and was considered by the RO in its denial.  Moreover, 
this evidence does not address the basis of the prior final 
denial, namely the relationship, if any, between the 
veteran's current left knee disability and his in-service 
injury.  The Court has held on numerous occasions that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Therefore, the 
additional medical evidence does not raise the possibility of 
substantiating the claim.

The Board has also considered the statement from the 
veteran's spouse, the letter the veteran sent to his sister 
while serving in Vietnam, and the photograph of the veteran 
with a bandage around his left knee.  In her letter, the 
veteran's spouse contends that the veteran injured his left 
knee in service.  In his November 1966 letter to his sister, 
the veteran also indicates that he was recently hospitalized 
after sustaining a knee injury.  The in-service photograph of 
the veteran with a left knee bandage also lends credence to 
the veteran's assertion that such injury did in fact occur 
during his period of active duty.  This evidence however, 
merely serves to support a fact which was well known in July 
2001 and which was not in dispute, namely that the veteran 
sustained a left knee injury in service.  This evidence 
(with the possible exception of the statement of the 
veteran's wife) does not, however, relate to the critical 
matter at issue - the relationship between the veteran's in-
service injury and his current left knee disability.  As 
explained above, evidence of an in-service knee injury and a 
current diagnosis of left knee arthritis was plentiful at the 
time of the July 2001 rating decision.  Because the 
additional evidence does not relate to the critical nexus 
question, it is not material and does not raise a reasonable 
possibility of substantiating the claim.

In addition to her assertion that the veteran injured his 
left knee in service (a fact which was not previously, and is 
not now, in dispute), the veteran's spouse also appears to be 
contending that the veteran's current left knee arthritis is 
related to his in-service injury.  Such sentiments are 
echoed, of course, by the veteran himself.  To the extent 
that the veteran himself is contending that his current left 
knee condition is related to his in-service injury, such is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Moreover, while the veteran and his wife are 
competent to present information as to symptoms (or in the 
case of his spouse, observation of symptoms), as lay people 
without medical training, they are not competent to comment 
on the relationship between the veteran's current knee 
disability and the in-service injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  Moreover, in Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C.A. 5108."  Accordingly, the 
statements of the veteran and his wife to the effect that the 
veteran's current left knee arthritis is related to his in-
service injury are insufficient to reopen the claim

In summary, the additionally-submitted medical evidence 
serves to establish two points which were not in dispute at 
the time of the prior final denial, namely that the veteran 
has left knee arthritis and that he sustained a left knee 
injury while serving in Vietnam.  The evidence added to the 
record since the prior final denial does not, however, 
address the matter of medical nexus (evidence of which has 
been missing in each of the veteran's many attempts to 
reopen).  Because competent medical evidence regarding 
medical nexus has not been submitted, the additionally-
submitted evidence is not new and material and does not raise 
the reasonable possibility of substantiating the claim.  The 
veteran's service-connection claim for a left knee disability 
is not reopened and the benefit sought on appeal is denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a left knee disability.  
The claim is not reopened and remains denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


